DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No.11119005 [hereinafter Patent] in view of Marchione. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of Patent teaches increasing a temperature of the piston; performing a thermal scan of the outer surface of the piston and any deposits thereon; generating thermal scan data from the thermal scan representing temperatures at a plurality of locations upon the outer surface of the piston; identifying deposit locations from the temperatures at the plurality of locations upon the outer surface of the piston by identifying temperature differences with respect to a temperature of the outer surface of the piston; generating deposit characteristics from the deposit locations and magnitude of the temperature differences with respect to the temperature of the outer surface of the piston; and grading the piston with regard to the measurement data and the deposit characteristics, as stated in claims 1, 6 of the Application.
Claims  9 of Patent discloses increasing a temperature of the piston; generating a thermal image of the outer surface of the piston and any deposits thereon, including a visual temperature gradient; identifying deposit locations from the thermal image by identifying temperature differences with respect to a temperature of the outer surface of the piston; generating deposit characteristics from the deposit locations and magnitude of the temperature differences with respect to the temperature of the outer surface of the piston; and grading the piston with regard to the measurement data and the deposit characteristics, as stated in claims 1, 6 of the Application.
Claim 8  of Patent teaches all limitations of claims 5, 15 of the Application
Claim 10  of Patent teaches all limitations of claims 4, 14 of the Application.
Claim 15 of Patent teaches all limitations of claims 2, 12 of the Application. 
Claim 11: Patent does not explicitly teach a software, a model and a memory.
Marchione teaches all these limitations including a software, a model and a memory.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device/ method of the Patent, so as to have a software and memory, so as to use a model stored in memory to compare the received data with a reference/ model data, in order to obtain more accurate results of piston grading, as very well known in the art.
Claims 2, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No.11119005 [hereinafter Patent] in view of Marchione and CN.
Claims 2, 12: CN teaches that IR imager could determine a deposit/ contaminant density.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device, so as to use the IR camera for detecting a carbon deposit density on the surface of the piston, in order to evaluate the piston and to take necessary actions if the deposit is damaging for the operation of the piston.
Claims 3-4, 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No.11119005 [hereinafter Patent] in view of Marchione and JP.
Claims 3-4, 13-14: JP teaches that IR camera could determine a three dimensional image/ shape of the deposit (thickness/ geometrical shape)
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device, so as to use the IR camera for detecting a carbon deposit thickness/ geometrical shape on the surface of the piston, in order to evaluate the piston and to take necessary actions if the deposit is damaging for the operation of the piston.
Claims 5, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No.11119005 [hereinafter Patent] in view of Marchione and McCandless.
Claims 5, 15: McCandless  teaches visual inspection of a piston for formation of hard carbon deposits on the top land 31 of the piston.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device, so as to use the IR camera for detecting a carbon deposit on the surface of the piston, in order to evaluate the piston and to take necessary actions if the deposit is damaging for the operation of the piston.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerace et al. (U.S. 4854162) [hereinafter Yerace] in view of Marchione et al. (U.S. 20160159011) [hereinafter Marchione] and McCandlass (U.S. 4253435).
Yerace in  Figs. 1A, 3 discloses detecting a piston defect by using a thermal map/ scanning by using a thermal camera. 
Yerace does not explicitly teach all the limitations of claims 1, 11 including identifying a temperature difference (magnitude of temperature difference), and the remaining limitations of claims 5, 15. 
            Marchione discloses [0025] Referring now to FIG. 5, one exemplary algorithm or computer-implemented method 148 for performing selective tridimensional repair of a worn/ defective surface 104 of a piston using a scanning device 114 and an additive manufacturing device 116 is diagrammatically provided, according to which the control system 100 or the controller 110 thereof may be configured to operate. At the outset, the controller 110 according to block 148-1 may be configured to initiate a three-dimensional image scan of at least the worn surface 104 of a sample part 102. Specifically, the controller 110 may instruct or communicate with a vision-based scanning device 114, such as a high resolution scanning camera, or the like, to digitalize the worn surface 104 and the defects 106 therein, and to obtain scan data corresponding to the worn surface 104 and the defects 106. Moreover, the scan data may contain information capable of visually characterizing the worn surface 104 in terms of relative depth, width, length, radius, circumference, surface area, spatial position, or the like. In block 148-2, the controller 110 may be configured to compile the scan data received to extract point cloud data therefrom, or data sets spatially defining a plurality of points within a three-dimensional coordinate system corresponding to the worn surface 104 of the sample part 102 (thus, detecting location).  Additionally, [0026] according to block 148-3 of FIG. 5, the controller 110 may be configured to generate a worn surface model, or a three-dimensional visual model of the worn surface 104 of the sample part 102. In particular, the controller 110 may be programmed to employ information contained within the point cloud data to digitally construct three-dimensional surfaces corresponding to the worn surface 104 scanned by the scanning device 114. Furthermore, the controller 110 in block 148-4 may be configured to retrieve or recall a nominal surface model that corresponds to the sample part 102. For example, the nominal surface model may include a three-dimensional digital representation of the undamaged surface of the sample part 102 corresponding to the worn surface 104. The controller 110 may retrieve information pertaining to the nominal surface model from external sources and/or recalled from information preprogrammed into the memory 112 associated therewith. Once both the worn surface model and nominal surface model are acquired, the controller/ processor 110 according to block 148-5 may be configured to superimpose the models (suggesting software and memory) onto one another such that the models are substantially aligned in terms of relative depth, scale, position, orientation, spatial pose, or the like.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device, so as to have a software/ memory and model, so as to compare the measured surface data to the reference surface data, in order to evaluate/ grade a piston, as well known in the art.
Yerace does not explicitly teach that the defect/ defective surface could be the surface with deposit/ carbon deposit to be inspected.
McCandless  teaches visual inspection of a piston for formation of hard carbon deposits on the top land 31 of the piston.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device, so as to use the IR camera for detecting a carbon deposit on the surface of the piston, in order to evaluate the piston and to take necessary actions if the deposit is damaging for the operation of the piston.
The method steps will be met during the normal operation of the device stated above.
Claim(s) 2, 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerace and Marchione, as applied to claims above, and further in view of CN 106596579A [hereinafter CN].
 Yerace and Marchione disclose the device/ method as stated above.
They do not explicitly teach the limitations of claims 2, 12.
 CN teaches that IR imager could determine a deposit/ contaminant density.
 Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device, so as to use the IR camera for detecting a carbon deposit density on the surface of the piston, in order to evaluate the piston and to take necessary actions if the deposit is damaging for the operation of the piston.
Claim(s) 3-4, 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerace and Marchione, as applied to claims above, and further in view of JP 2016216218A [hereinafter JP].
Yerace and Marchione disclose the device/ method as stated above.
They do not explicitly teach the limitations of claims 3-4, 13-14.  
JP teaches that IR camera could determine a three dimensional image/ shape of the deposit (thickness/ geometrical shape)
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device, so as to use the IR camera for detecting a carbon deposit thickness/ geometrical shape on the surface of the piston, in order to evaluate the piston and to take necessary actions if the deposit is damaging for the operation of the piston.
Claim(s) 6-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerace and Marchione, as applied to claims above, and further in view of WO 2019103749A1/ Phelps et al. (U.S. 20100095910) [hereinafter Phelps].
Yerace and Marchione disclose the device/ method as stated above.
They do not explicitly teach increasing the temperature, as stated in the method claims 6-10. 
WO states that [0002] during operation, some of the heat resulting from fuel combustion is absorbed by the pistons, causing an undesirable temperature rise in the engine. Without adequate heat transfer away from the piston, carbon deposits are undesirably increased on the pistons. This would suggest that testing/ grading of the piston must be done at an increased temperature.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device/ method, so as to evaluate/ grade the piston at the increased temperatures, in order to evaluate if the heat is being properly transferred from the piston, so as not to allow the piston to overheat during the operation.
The method steps will be met during the normal operation of the device stated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCandless (U.S. 4253435) teaches visual inspection of a piston for formation of hard carbon deposits on the top land 31 of the piston. 
CN 210863434 U The utility model relates to a piston thermal shock and thermal fatigue test platform of a machine vision crack detection system, and belongs to the technical field of test articles. The device comprises a box body, a clamp, a cooling water nozzle, a water collecting tank, a cooling water flow meter, a cooling water electromagnetic valve, a water tank, an exhaust fan, a light source, an optical lens, a digital camera and IR detector, a laser head, an air nozzle, an air flow meter, an air electromagnetic valve, a compressor, an image acquisition card, a PC and image processing software, two control modes of time and temperature can be provided, and cracks on the surface of the test piece are automatically detected. The device can fully simulate the assembly condition and the working environment of the piston real machine, is simple to operate and high in working efficiency, and greatly shortens the research and development period.
Altin (U.S. 20080003361) [0004] Such exposure to the aforementioned combustion products may result in fouling of engine component surfaces, including, for example, piston surfaces. This, in turn, may produce contaminant buildup (e.g., carbon deposits, oil coatings and sludge), on engine component surfaces, the result of which may produce corrosive effects upon these surfaces. A corrosive reaction may reduce the operational service life of the engine components. In addition, contaminants, such as carbon deposits buildup, disposed on surfaces of engine components may negatively affect the performance of the engine including, for example, power production of the engine, increased fuel consumption, and possibly reduce the operational life of the engine.
KR 20070026066A A method and a device for monitoring formation of deposit in a combustion chamber are provided to more simply and conveniently monitor the formation of the deposit by using an infrared camera. A method for monitoring formation of deposit in a combustion chamber includes the steps of photographing an infrared image of walls(1) with an IR camera (7), monitoring the formation of the deposits (6) due to solid particles leaked from hot combustion gas, detecting an accurate surface temperature through an obtained thermal image of a shell deployment view of the combustion chamber over the entire surface of the walls of the combustion chamber, comparing the accurate surface temperature with a temperature checked at each measurement position of a cooling medium in consideration of a wall thickness and its thermal conductivity, combining each photographed pictures to the entire deployment view of the walls, and calculating he thickness of the deposit on the walls.
Koschack et al. (U.S. 20080298426) [0018] A portion of the solid particles that remain behind upon combustion of the coal dust are carried along by the flue gas that rises in the furnace. Depending upon the quantity and composition of the solid particles, more or less large surfaces of deposits or incrustations 6 form on the inner side of the walls 1 due to deposition of solid particles from the flue gas. Since such deposits 6 have a thermal insulating effect, and adversely affect the transfer of heat from the flue gas to the cooling medium flowing in the tubes of the walls 1, the walls 1 are cleaned off with the aid of water blowers or water lance blowers, or by other cleaning systems, and are thereby freed of the deposits 6. In order to precisely remove the deposits 7 to protect the walls 1, the IR camera system that will be described subsequently is utilized.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             July 26, 2022